                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ENNIS LEE BROWN,

                         Plaintiff,
      v.                                           Case No. 16-cv-241-pp

CAPTAIN GARTH-DICKENS, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION (DKT.
  NO. 100) AND STRIKING PLAINTIFF’S PROPOSED SECOND AMENDED
                        COMPLAINT (DKT. NO. 101)
_____________________________________________________________________________

      On February 25, 2019, the court granted the defendants’ motion to

dismiss unrelated claims from this case and determined that the plaintiff could

not proceed on his amended complaint because it violated Federal Rules of

Civil Procedure 18 and 20. Dkt. No. 99 at 1. The court ordered that if the

plaintiff wanted to proceed, he needed to file separate complaints for each of

his six claims. Id. Specifically, the court ordered that by April 12, 2019, the

plaintiff should file a second amended complaint in this case related to Claim

1 from his amended complaint and that he should file separate new

complaints for each of Claims 2 through 6. Id. at 11-14. The plaintiff has filed

a motion for review, dkt. no. 100, and a proposed second amended complaint,

dkt. no. 101.

      In his motion for review, the plaintiff states that he believes the court

erred when it decided that his claims were misjoined. Dkt. No. 100 at 1. The



                                         1
plaintiff points to a complaint that he filed on December 5, 2016 that he says

would have corrected the issue of misjoinder, and added new claims and

defendants along with the names of John and Jane Does. Id. According to the

plaintiff, in the motion to amend that accompanied the amended complaint he

supplied “a common [sic] he set forth to name the Correctional Officers and the

Supervisor which instructed and ordered the detainment in the segregation

area of the jail. To include ‘several’ motion claims, which connected the entire

set of events through the direction of the superiors, David Clarke, Nancy

Evans, and Milwaukee County.” Id. The plaintiff says that he filed another

motion to amend on October 8, 2017, and that the court ruled that it would

address the plaintiff’s request to amend once it resolved the issue of exhaustion

of administrative remedies. Id. at 1-2. The plaintiff states that after resolving

the exhaustion issue in his favor, instead of considering his requests to amend

the complaint, it “ruled 20” and ordered him to file six separate complaints. Id.

at 2. He states that the court did not allow him to correct the complaint before

the decision. Id. The plaintiff points to the original screening order, which

allowed the claims that arose at the Milwaukee County Jail to proceed in the

same complaint. Id.

      The plaintiff states that the claims presented in this case “is and was

part of the ‘conditions’ and ‘treatment’ the plaintiff had experienced at the

hands of the Defendants, while held at MCCJF.” Id. at 3. He contends that the

court’s order to separate the claims “appears to separate the rights of the pro

se and indigent plaintiff at this point.” Id. According to the plaintiff, the


                                          2
“separation comes as to, ‘the court not allowing him the same rights of a none

[sic] confined, knowledgeable person of the Law, who is not indigent (In form

pauperis), with counsel, not convicted of a sex crime, suing the State of

Wisconsin or its agents or entities of Governments in said state.” Id. The

plaintiff asks the court to review the record and its ruling to correct the error

and ensure that he is treated equally and justly as the law and Constitution

demand. Id. at 4.

      The plaintiff also has filed a proposed second amended complaint. Dkt.

No. 101. In the accompanying cover letter, the plaintiff states that “the issues

of relevancy and occurrence has been corrected to add the issue of ‘Misjoinder’

resolved in the new complaint.” Dkt. No. 101-1. The proposed second amended

complaint reiterates the plaintiff’s six claims.

      Federal Rule of Civil Procedure 54(b) allows any order adjudicating fewer

than all the claims to be revised at any time before the entry of judgment

adjudicating all the claims and the rights and liabilities of all the parties.

Courts judge motions to reconsider (or to revise) an order under Rule 54(b) by

largely the same standards as motions to alter or amend a judgment under

Rule 59(e): “to correct manifest errors of law or fact or to present newly

discovered evidence.” Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246,

251 (7th Cir. 1987) (quoting Keene Corp. v. Int'l Fid. Ins. Co., 561 F.Supp. 656,

665-66 (N.D. Ill. 1982), aff’d, 736 F.2d 388 (7th Cir. 1984) (citation and

footnote omitted)), amended by, 835 F.2d 710 (7th Cir. 1987); compare Moro v.




                                          3
Shell Oil Co., 91 F.3d 872, 876 (7th Cir.1996) (providing nearly identical

standard for motion under Rule 59(e)).

      The plaintiff has not shown that the court’s February 25, 2019 order

constituted a manifest error of law or fact. Contrary to the plaintiff’s assertions,

the plaintiff’s proposed second amended complaint contains separate claims

that belong in separate cases. The fact that the claims arose at the Milwaukee

County Jail does not mean that the belong in the same case. The court

acknowledges that its 2016 screening order allowed the plaintiff to proceed on

the claims; it acknowledged that fact in its February 25, 2019 order, when it

conceded that it should not have permitted the claims to proceed in the same

case. Dkt. No. 100 at 5-10. Rather than just dismissing the case, the court has

given the plaintiff the opportunity to file his claims correctly.

      The court will deny the plaintiff’s motion for review and it will strike the

plaintiff’s proposed second amended complaint. The plaintiff still has the

opportunity to file a single, second amended complaint, addressing the facts

surrounding Claim 1, by April 12, 2019.

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 100

      The court STRIKES the plaintiff’s proposed second amended complaint.

Dkt. No. 101

      Dated in Milwaukee, Wisconsin this 26th day of March, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge
                                          4
